DETAILED ACTION
This office action is in response to communication filed on 06/08/2022. Claims 1-3, 6-12, and 15-20 have been amended. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Chou et al. Pub. No. 2017/0347122.
Figures 27a, 27b, 27c and Fig. 30 of Chou et al. discloses a three-dimensional data (see Fig. 27a and Fig. 27b) encoding (paragraph 0031) method, comprising: generating an N-ary tree structure (N-ary tree structure of  Fig. 27c) of three-dimensional points (paragraph 0001) included in three-dimensional data (Fig. 27a/b), where N (N-branching of Fig. 27c)  is an integer greater than or equal to 2 (N-ary tree structure of  Fig. 27c is greater than 2); 5generating first encoded data (encoded data 3040 in Fig. 30)  by encoding (encoding 3030 in Fig. 30) a first branch (first branch of 2731in  Fig. 27c)  using a first encoding process (encoding 3030 in Fig. 30) , the first branch (first branch of 2731 in  Fig. 27c)   having, as a root (root of 2910 in Fig. 2c), a first node  (first node of the first branch in 2731  of Fig. 27c) included in a first layer (first layer 2731 of Fig. 27c) that is one of layers (layer of 2731, 2732, 2732) included in the N-ary tree structure (N-ary tree structure of  Fig. 27c); generating second encoded data (encoded data 304n in Fig. 30) by encoding  (303n in Fig. 30) a second branch (second branch of 2731 in  Fig. 27c)   using a second encoding process (303n in Fig. 30)  different (see Fig. 27c for discloses the encoding process of the first branch is different  from the encoding process of the second branch) from the first encoding process (3030 in Fig. 27c), the second 10branch ( second branch of 2731 in  Fig. 27c)  having, as a root (root of 2731 in Fig. 27c), a second node (second node of the second branch in 2731  of Fig. 27c)  included in the first layer ( first layer 2731 of Fig. 27c) and different (different in branch of Fig. 27c) from the first node (first node of the first branch in 2910  of Fig. 27c); and generating a bitstream (encoded data 395 in Fig. 30) including the first encoded data (3040 in Fig. 30) and the second encoded data (3040n in Fig. 30).  
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach encoding each position of one or more three- dimensional points included in a second node, different from the first node, a second branch using a second encoding process different from the first encoding process, a the second node included in one of layers included in the N-ary tree structure; and generating a bitstream including the first node encoded and the second encoded data node encoded, wherein a total number of three-dimensional points included in the first node is less than a predetermined threshold value.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: decoding each position of one or more three-dimensional points included in the second node using a second decoding process different from the first decoding process; and restoring the three-dimensional points using the first node decoded and the second node decoded, wherein a total number of three-dimensional points included in the first node is less than a predetermined threshold value.
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: encodes each position of one or more three-dimensional points included in a second node, different from the first node,  using a second encoding process different from the first encoding process, 
With respect to claim 20, in addition to other elements in the claim, prior art considered individual or combination does not teach: decodes each position of one or more three-dimensional points included in the node using a first decoding process; decodes each position of one or more three-dimensional points included in the second node using a second decoding process different from the first decoding process; and restores the three-dimensional points using the first node decoded and the second node decoded, wherein a total number of three-dimensional points included in the first node is less than a predetermined threshold value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/15/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845